DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 21 – 37 and 41 – 43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Cunningham et al. (“Blood extraction from lancet wounds using vacuum combined with skin stretching,” November 9, 2001, pages 1089 – 1096, vol. 92, No. 3, J. Appl. Physiol. (cited on applicant’s IDS filed 1/14/2021)) teach a blood extraction apparatus comprising a lancet and utilizing application of a vacuum to the patient’s skin for blood extraction (see figure 1).
Regarding claim 21, the cited prior art neither teaches nor fairly suggests a bodily fluid collection device further comprising:
a body defining a lumen and including a base having an aperture extending therethrough and a lower surface configured to be positioned adjacent to skin of a subject;
a skin-piercing feature positioned at least partially in the lumen;
an actuation member operably coupled to the skin-piercing feature and movable relative to the body, wherein actuation of the actuation member is configured to move the skin-piercing feature at least partially through the lumen and the aperture to puncture the skin of the subject, and wherein the aperture is configured to receive fluid from the subject therethrough;
a fluidic path fluidly connected to the aperture, wherein the fluidic path extends at least partially in a direction parallel to the lower surface, and wherein the fluidic path is configured to receive the fluid from the aperture and direct the fluid away from the aperture; and
a vacuum source configured to provide vacuum pressure within the lumen such that the vacuum pressure is applied through the aperture.
Regarding claim 30, the cited prior art neither teaches nor fairly suggests a bodily fluid collection device further comprising: 
a body defining a lumen and including a base having an aperture extending therethrough;
a skin-piercing feature positioned at least partially in the lumen;
an actuation member operably coupled to the skin-piercing feature and movable relative to the body, wherein actuation of the actuation member is configured to move the skin-piercing feature at least partially through (a) the lumen and (b) the aperture; and 
a flexible membrane positioned within the lumen and configured to generate vacuum pressure within the lumen such that the vacuum pressure is applied through the aperture. 
Regarding claim 31, the cited prior art neither teaches nor fairly suggests a device for collecting bodily fluid from a subject, the device further comprising:
a body defining a lumen and including a base having (a) a lower surface configured to be positioned against skin of the subject and (b) an aperture extending therethrough and opening to the lumen;
a skin-piercing feature positioned at least partially within the lumen;
an actuation member operably coupled to the skin-piercing feature and movable relative to the body, wherein actuation of the actuation member is configured to move the skin-piercing feature at least partially (a) through the lumen, (b) through the aperture, and (c) past the lower surface of the base to penetrate the skin of the subject and withdraw the bodily fluid from the subject through the aperture;
a fluidic path fluidly connected to the aperture, wherein the fluidic path extends at least partially in a direction parallel to the lower surface, and wherein the fluidic path is configured to receive the fluid through the aperture and direct the fluid away from the aperture; and
a vacuum source configured to apply a vacuum to the aperture to withdraw the bodily fluid into the body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Patent Examiner, Art Unit 1796